Title: From George Washington to Christopher Gist, 18 October 1755
From: Washington, George
To: Gist, Christopher

 

[Winchester, 18 October 1755]
To Captain Christopher Gist

1. You are hereby ordered to Repair to Harris’s Ferry, and other places where the Indians are upon the Susquehanna, and to use your utmost endeavours to engage them to come and lodge their Wives and Families in our Forts, and assist us in fighting their own Battles.
2ly You are, so soon as you arrive at the first of those Towns or Parties, to hire an Indian to go Express to Captain Andrew Montour; to whom you are to write, desiring him to come and assist you, in bringing them to Fort Cumberland.
3ly You may assure the Indians that they shall meet with plenty of Provisions, &c. and that we shall take every opportunity to testify the Love we bear them.
4ly If they should want Horses &c. to assist them along, you are to Hire; this, with all other reasonable charges, will be allowed you.
5ly You may acquaint the Belt of Wampum, and other Chiefs, that I have complied with their Requests, in letting the Governor of Virginia know, that the Shawnees and Delawares have taken the Hatchet against us; and of the French Scheme in setting the Southern Indians against us, which will now be prevented.
6ly You may also promise Captain Montour from me, that if he will get and bring a Company of Indians consisting of Sixty men, (which is the number of our Companies) that he shall have a Captains Commission, and receive ten shillings a day, and be paid once a month regularly; and if he brings more Men, he will meet with further encouragement.
   7ly If you should meet with any likely young Fellows (woodsmen) you are to enlist them for His Majestys’ Service, in your own Company: observing always the Instructions given you for that purpose. Given &c.

G:W.
Winchester: October 18th 1755.    

